Title: John Quincy Adams to John Adams, 12 April 1794
From: Adams, John Quincy
To: Adams, John


          
            Dear Sir
            Boston April 12. 1794.
          
          I received this morning your favour of the 3d: instt: We still hold tolerably firm to the text of neutrality; though we have our partialities for the french, and are much irritated against the british.— This is natural enough, and indeed, although we have some grounds of complaint against both with respect to their treatment of our commerce, in their present contest; yet it is not to be denied, that the general disposition of the french ruling powers has been constantly favourable to us, and that of the british Government, acrimonious, jealous, and under the guise of fair pretensions, deeply malignant.— The new instructions of the 8th: of January, have an appearance less hostile, than those under which most of our vessels in the West-Indies have been condemned, and if we can labour through another Summer without a War, I hope the affairs of Europe will assume a milder aspect.— The unprecedented exertions which have convulsed that Quarter of the Globe, are surely too violent for duration. The combined powers have made so little impression upon France, and have already suffered so severely, that I think they cannot hold out much longer. They must I think patch up a peace upon such terms as they can; but how they can exist under their present governments, or any other with a nation of fanatical atheists, all warriors, in the midst of them, is indeed a problem, which nothing but time can solve.
          Our election of Governor, took place last Monday. The numerous candidates, of whom every body talked, and for whom nobody intended to vote, had silently sunk into oblivion, and Judge Cushing alone remained to be opposed to the claimant by succession.— In this town uncommon pains were taken by both parties: there were 500 votes more than have ever been given upon any former election. Mr: Adams had 1400 and Judge Cushing 900.— Our federalists droop the head and think all is lost.— They know not so much of the human heart, or of the American character as you do.— You told me what the Event of this election would be, last October, and I then thought your “oracle plus sur que celui de Chalcas.” A friend of mine who lives in the Country, by the name of Townsend, a sensible man, and a warm federalist, has repeatedly told me previous to the election that he did not think the prophet would even have votes enough to make him a candidate for the election.— why?—because

he is superannuated and antifederal.— I have as often told him that I believed the choice of the people would be for this doting antifederalist.— Since the election he writes me “I give you joy of the prospect of your old friend’s being elected Governor— The votes went very different from what I expected. I was not sufficiently acquainted with the moral habits of the people. The main argument of his being a scape-goat of 75 had more weight than I expected.”— There will probably be no choice of lieutenant Governor by the people. Mr: Adams’s partizans in this town voted for Mr: Gill. he will probably be the highest candidate.
          My Business I can hope will increase. But as it is I have no disposition to complain. It gives me bread; and I find myself so well satisfied with that, that my greatest apprehension is of growing indolent and listless. It is hardly possible to obtain a conquest over the ambitious principle, without subduing in some measure that of an honourable activity.— You recommend to me to attend the townmeetings and make speeches; to meet with caucuses and join political clubs. But I am afraid of all these things.— They might make me a better politician, and give me an earlier chance of appearing as a public man; but that would throw me completely in the power of the people, and all my future life would be a life of dependence.— I had rather continue some time longer in obscurity, and make some provision for Fortune, before I sally out in quest of Fame or of public Honours.
          Mediocrity of Fortune, will certainly be sufficient to satisfy my desires, and if I can “crawl into Fame,” like my Father, by such means, and by serving so essentially the cause of Humanity and of Liberty, as he has done, I shall hardly breathe a sigh upon seeing any of the political Phaeton’s leap at one bound into the Chariot of the Sun, to set the world on fire, and then be hurl’d to destruction for their pains.
          The furniture and Coach have arrived. The freight of the latter I have paid; and expect daily to be called upon for that of the former. My mother wished that Mr: Smith would receive the pay in Philadelphia; but he prefers having it here.
          The post waits, and, I remain your’s in duty and affection.
          
            J. Q. Adams.
          
        